DAVIS, Judge.
Daryl Anthenny Cole challenges his convictions and sentences for possession of cocaine with intent to sell or deliver, two counts of battery on a law enforcement officer, obstructing or opposing an officer with violence, possession of cannabis, and possession of drug paraphernalia. Finding no reversible error we affirm his convictions and sentences. We remand for the limited purpose of correcting a scrivener’s error which appears on the face of the written judgment. Although the record reflects that Cole was charged with six counts, the written judgment reflects counts seven and eight as “no information filed.” Such counts do not otherwise appear in the record and are erroneously included on the written judgment. Accordingly, we remand for the trial court to correct this error. See Newson v. State, 867 So.2d 603 (Fla. 2d DCA 2004).
Affirmed; remanded with instructions.
WHATLEY and KHOUZAM, JJ„ Concur.